PER CURIAM:
Robert Lee Foster appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Foster’s motions for appointment of counsel and for a preliminary injunction, and we affirm for the reasons stated by the district court. See Foster v. Powers, No. 3:08-cv-00025-PMD, 2009 WL 349165 (D.S.C. Feb. 11, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.